Citation Nr: 0916438	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
weather injury to the feet.

3.  Entitlement to service connection for varicose veins 
secondary to residuals of cold weather injury to the feet.

4.  Entitlement to service connection for peripheral vascular 
disease secondary to residuals of cold weather injury to the 
feet.

5.  Entitlement to service connection for coronary artery 
disease secondary to PTSD and/or cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2004 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board remanded the case in November 2006 for additional 
development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Service connection for peripheral vascular disease and 
service connection for coronary artery disease are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the competent evidence of record 
demonstrates the Veteran was in combat. 

2.  There is competent medical evidence of a diagnosis of 
PTSD based on combat-related stressors in Korea.  

3.  Competent medical evidence, to include an 
electromyography (EMG) study, tends to associate bilateral 
lower extremity peripheral neuropathy with residuals of cold 
weather injury to the feet.

4.  There is no competent medical evidence that relates the 
Veteran's varicose veins to cold weather injury of the feet.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
bilateral lower extremity peripheral neuropathy, residuals of 
cold weather injury to the feet, was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Varicose veins were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, adequate notice 
was provided in a December 2006 letter to the claimant, after 
the denial of his claims.  

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VA notice, including Dingess notice after 
issuance of the initial AOJ decision in June 2004.  However, 
both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since 
further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VA notice is provided prior to the SOC or SSOC).  As 
a matter of law, the provision of adequate VA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after providing VA notice in December 2006, the 
RO readjudicated the claim in an SSOC dated in March 2009.  
Thus, the timing defect in the notice has been rectified.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private medical records.  The claimant 
was provided an opportunity to set forth his contentions 
during a hearing before the undersigned Veterans Law Judge.  
The claimant was afforded VA medical examinations.  Neither 
the claimant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the 
claims adjudicated below that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).





Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 F.3d 389 
(1996).  

Service Connection for PTSD

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Numerous VA mental health clinic reports note PTSD treatment 
and symptoms in recent years.  Beginning in January 2004, 
diagnoses of PTSD based on an in-service stressor were 
offered.  In October 2008, the Veteran underwent a VA PTSD 
compensation examination.  A clinical psychologist offered an 
Axis I primary diagnosis of PTSD, although major depressive 
disorder and alcohol abuse in sustained full remission were 
also found.  The PTSD stressors are related to combat in 
Korea in 1953.  

As noted above, if the evidence establishes that the Veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  Therefore, the next question is whether the 
Veteran engaged in combat with the enemy, for the purposes of 
service connection for PTSD.  

VA's guidance on what constitutes combat for PTSD purposes is 
found in VAOPGCPREC 12-99.  According to VAOPGCPREC 12-99, 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a Veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a Veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a Veteran engaged 
in combat with the enemy.  The Board must consider all 
submissions.  The General Counsel opinion concludes that any 
evidence which is probative of that fact may be used by a 
Veteran to support an assertion of combat with the enemy, and 
VA must consider any such evidence in connection with all 
other pertinent evidence of record.  The opinion notes that 
whether a particular statement in service department records 
indicating that the Veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the Veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a Veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the Veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
Veteran's favor.  See 38 C.F.R. § 3.102 (2008).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
stressed that "mortar fire" "might be construed as combat 
related." 

The Veteran has claimed that he was in combat and suffered a 
shrapnel injury to the head during mortar fire.  He has not 
received the Bronze Star Medal, the Purple Heart Medal, or 
other decoration that VA recognizes as conclusive evidence of 
participation in combat and most of his medical records are 
missing.  He has, however, earned the Korean Service Medal 
(KSM) with two overseas bars, the Meritorious Unit Citation 
(MUC), the National Defense Service Medal (NDSM), the United 
Nations Service Medal (UNSM) with two bronze service stars, 
and the Good Conduct Medal (GCM).  

The KSM, MUC, NDSM, UNSM, and GCM, are not conclusive 
evidence that the Veteran is a combat Veteran; however, a 
bronze service star is awarded for each campaign participated 
in where the service member was assigned or attached to and 
present for duty with a unit during the period that it 
participated in combat; or, if individually was under orders 
in the combat zone and was (a) awarded a combat decoration; 
or, (b) furnished a certificate by a commanding general of a 
corps or higher unit that he/she actually participated in 
combat; or (c) served at a normal post of duty (in contrast 
to having had the status of an inspector, observer, or 
visitor); or (d) was aboard a vessel other than in a 
passenger vessel and furnished a certificate that he served 
in a combat zone.  Army Regulation (AR) 672-5-1 effective 
April 12, 1984.  Thus, because the Veteran received two 
bronze service stars, his unit's participation in combat is 
suggested. 

In January 2001, the Veteran reported a head injury due to a 
mortar explosion in combat in Korea in 1953.  In March 2003, 
he added that this occurred while in the area of the Hwachon 
Reservoir.  

In February 2004, the Veteran offered another PTSD stressor.  
He reported that his ammunition barge was sunk by enemy fire 
and that he spent 36 hours in the water.  In April 2004, 
however, he reported that a boat sank in rough water and he 
spent 36 hours in cold waters.  In April 2004, he also 
reported that the enemy frequently fired on his boat.  A 
March 2005 VA PTSD outpatient group report notes guilt 
feelings from having killed people. 

The October 2008 VA PTSD compensation examination report 
notes that the Veteran reported that in June 1953, he was hit 
in the head with shrapnel at Heartbreak Ridge and he had to 
shoot an enemy soldier near Christmas Ridge.  The PTSD 
examiner felt that this stressor met a PTSD criterion.  Upon 
these stressors, the most recent diagnosis of PTSD is based.  

In October 2008, the Defense Personnel Records Image 
Retrieval System (DPRIRS) reported that in June and July of 
1953, the Veteran's unit, the 2998th Engineer Float Bridge 
Company of the 19th Engineer Group, 8th Army, "constantly 
transported critically needed supplies and ammunition over an 
18-mile water route on the Hwachon reservoir to units 
isolated from road support."  

Because the DPRIRS report indicates that the Veteran's unit 
worked on a supply line that stretched to front-line combat 
units, his proximity to enemy forces is suggested.  Research 
performed at the Board reflects that in June 1953, US forces 
guarded Christmas Hill, near the reservoir.  A historian 
notes that on July 13, 1953, Chinese Communist Forces (CCF) 
threw some 80,000 troops into battle near there.  Hostile 
artillery fire was heavier than at any other time during the 
war. 

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board's denial of service connection for 
PTSD.  The Board had found that the claimed PTSD stressor 
remained unconfirmed.  Although the Veteran had submitted 
evidence that his unit came under rocket attacks, he was 
unable to prove he was there at the time.  The Court pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  

The present facts are similar to the facts in Pentecost.  
Official reports note that the Veteran's unit moved supplies 
to the troops in combat.  The Veteran reported surviving 
mortar attacks.  The Court has indicated that mortar attacks 
might be combat.  Research performed at the Board reflects 
that enemy artillery attacks in that area were heavy.  He 
need not prove his own personal involvement in order to 
verify the stressor.  The Board finds, therefore, that a 
diagnosis of PTSD based on a verified combat stressor has 
been provided.  

Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence and of the Veteran's credible testimony, the Board 
finds that it is at least as likely as not that the Veteran 
did engage in combat with the enemy.  Because a diagnosis of 
PTSD related to combat has been provided, service connection 
for PTSD will be granted.  

Service Connection for Residuals of Cold Injury to the Feet

The Veteran seeks service connection for residuals of cold 
injury to the feet.  He claims that he served in Korea during 
the winter, spring and summer of 1953.  An Army personnel 
record reflects that he departed the US for Korea in April 
1953 and served there until April 1954.  The cease-fire was 
signed in late July 1953.  The National Personnel Records 
Center has several times indicated that the Veteran's 
official personnel file and service treatment records were 
destroyed in a fire.  Other sources and the Surgeon General's 
Office located a May 1954 separation examination report, 
however, no medical history questionnaire upon which the 
Veteran might have reported any resulting foot disorder at 
the time of discharge, was located.  Because the Veteran is a 
combat Veteran, his exposure to cold weather is conceded.  

The May 1954 separation examination report is negative for 
any claimed disorder.  The lower extremities were normal at 
the time of separation.  The skin was normal at the time of 
separation.  Because pes planus was shown, the feet were 
marked as abnormal.  

In March 2005, the Veteran was evaluated by W. Hebert, M.D., 
for a complaint of numbness and burning in the feet.  The 
Veteran reported a history of having been in cold water for 
36 hours, then developing varicose veins, and later, 
Parkinson's disease.  In 1965, he underwent vein stripping.  
The March 2005 assessment was neuropathy with Parkinson's and 
restless leg syndrome.  Dr. Hebert scheduled an EMG to 
determine whether any nerve damage was caused by the claimed 
hypothermic event.

An April 2005 EMG study showed atrophy of the muscles of both 
feet and weakness of the ankle flexors and extensors, but 
ruled out any radiculopathy and diabetic neuropathy.  The 
impression was peripheral polyneuropathy affecting both motor 
and sensory nerves of the distal lower extremities and feet.  
The physician concluded that the test results "would be more 
indicative of the hypothermic event that he previously 
complained of." 

In May 2005, the Veteran's spouse reported that they married 
in October 1954 and that the Veteran began having pain and 
burning in the legs and feet shortly thereafter.  

In November 2006, the Veteran testified at a video conference 
hearing before the undersigned Veteran's Law Judge that in 
April 1953 he was transporting a dragline [a crane] on a 
barge when the barge sank.  He dog-paddled to shore, but had 
to stay in the water because of enemy landmines ashore.  He 
stayed on an off-shore rock for 36 hours waiting for help.  
When he was rescued, his legs were so cold they had to lift 
him into the boat.  He testified that he received medical 
attention and also contracted pneumonia.  He recalled that 
day's later, enemy forces began their push and he had to haul 
ammunition to the front lines.  On one trip, enemy incoming 
artillery fire landed close and he was hit in the head.  He 
testified that he still has a piece of shrapnel.  He 
testified that he attempted to put in a VA claim after 
discharge from active military service but there was no VA 
near where he lived.  He testified that since Korea he has 
not been exposed to cold weather.

An October 2008 VA cold injury protocol compensation 
examination report reflects a history of bilateral leg and 
foot swelling, pain in the soles of the feet, and mild 
bilateral foot numbness.  The examiner noted that the cold-
injured areas were the feet.  X-rays showed a retained 
foreign body in the left hand and degenerative changes in the 
hands and feet.  The diagnoses were degenerative arthritis of 
the hands and feet and peripheral neuropathy of the feet.  
The physician then dissociated varicose veins from cold 
injury exposure.

A November 2008 VA peripheral nerves compensation examination 
report contains diagnoses of Parkinson's disease and 
peripheral neuropathy secondary to B12 deficiency.  No 
rationale was provided for this etiology opinion.  The 
physician did not discuss whether the exposure to cold in 
Korea had any relationship to the peripheral neuropathy. 

Thus, we have competing medical opinions.  On one hand, a 
private physician conducted an EMG and determined that the 
EMG showed a cold-injury related peripheral neuropathy.  On 
the other hand, the VA physician who conducted the cold 
injury examination agrees with the diagnosis of peripheral 
neuropathy, but finds that it is related to B12 deficiency.  
The VA physician mentioned that the Veteran is being treated 
for a B12 deficiency and thus explains how it was concluded 
that there is a B12 deficiency, but the physician did not 
discuss how one would dissociate a B12 deficiency peripheral 
neuropathy from a cold injury peripheral neuropathy.  The VA 
physician offered no rebuttal of the April 2005 private 
opinion.   

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court found that a medical opinion that contains only data 
and conclusions is accorded no weight.  Because the favorable 
private medical opinion that relates lower extremity 
peripheral neuropathy to cold injury is based on a nerve 
conduction velocity data and an EMG study to rule-out other 
etiology, whereas the unfavorable VA opinion that associates 
lower extremity peripheral neuropathy with B12 deficiency 
leaves out any meaningful rationale as to how this conclusion 
is reached, the private medical opinion is at least as 
probative.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for lower extremity 
peripheral neuropathy due to cold injury will therefore be 
granted.

Service connection for Varicose Veins 

The May 1954 separation examination report reflects that the 
lower extremities and skin were normal at the time of 
separation.  In January 2004, the Veteran claimed that his 
varicose veins are secondary to cold weather in Korea.  As 
discussed above, because the Veteran is a combat veteran, his 
exposure to cold weather in Korea is conceded.  

In April 2004, private cardiovascular specialist P. Fail, 
M.D., reported that the Veteran had a history of varicose 
veins that are "as likely as not" to have been caused by 
frostbite.  The physician provided no rationale, however.  

In a March 2005 private treatment report, Dr. Hebert 
mentioned the Veteran's history of having been in cold water 
for 36 hours, then developing varicose veins.   In 1965, he 
underwent vein stripping.  Dr. Hebert found EMG evidence of 
nerve damage that was caused by the claimed hypothermic 
event.  The physician noted current visible telangiectasia 
and varicosities of the lower extremity. 

In May 2005, the Veteran's spouse reported that they married 
in October 1954 and that the Veteran's severe varicose veins 
appeared in 1965.    

In November 2006, the Veteran testified at a video conference 
hearing before the undersigned Veteran's Law Judge that since 
active service he has not been exposed to cold weather.

An October 2008 VA cold injury protocol compensation 
examination report reflects a history of bilateral leg and 
foot swelling as well as neurologic signs and symptoms.  The 
examiner noted that the cold-injured areas were the feet.  
The examiner dissociated varicose veins from cold injury 
exposure.  The only rationale provided for this opinion must 
be inferred from the body of the report.  As noted, in the 
body of the report, the physician found that only the feet 
were cold-injured. 

Thus, we again have competing medical opinions.  On one hand, 
a private physician has related varicose veins to a cold 
injury.  Because the private physician offered no rationale, 
the probative value of that opinion is diminished.  Nieves-
Rodriguez, supra.  On the other hand, the VA physician 
dissociates varicose veins from cold injury.  The VA opinion 
appears to be based on a finding that any current residual of 
any cold injury is found only in the feet.  Because the VA 
examiner has supplied at least some rationale and because the 
Board finds this rationale probative and persuasive, it 
preponderates against the claim.  

The Veteran believes that exposure to the cold caused 
varicose veins, but VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, 
or injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandrea v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) 
(lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  

Applying the Jandreau tenets to this case, the Veteran is 
competent to spot varicose veins and his diagnosis of 
varicose veins is in fact supported by a later medical 
diagnosis; however, it is not the diagnosis of varicose veins 
that is questioned, it is the etiology of the varicose veins, 
which must be supplied by a trained health professional.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claim.  The benefit of the doubt 
doctrine will therefore not be applied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  Service connection for lower 
extremity varicose veins due to cold injury must therefore be 
denied.


ORDER

Service connection for PTSD is granted. 

Service connection for residuals of cold weather injury to 
the feet, diagnosed as bilateral lower extremity peripheral 
neuropathy, is granted. 

Service connection for varicose veins is denied.


REMAND


Service Connection for Peripheral Vascular Disease Secondary 
to Residuals of Cold Injury

The Veteran has claimed that exposure to cold in Korea has 
caused peripheral vascular disease.  In November 2006, he 
testified at a video conference before the undersigned 
Veteran's Law Judge that a private doctor has associated 
peripheral vascular disease with cold weather in Korea.  
While the private medical reports have been obtained, they 
are silent for peripheral vascular disease.  An October 2008 
VA cold injury protocol compensation examination report does 
not address peripheral vascular disease nor does a November 
2008 VA peripheral neuropathy compensation examination 
report.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 
20 Vet. App. 79, 81( 2006).

Service Connection for Coronary Artery Disease 

The Veteran has claimed that coronary artery disease is 
caused or aggravated by exposure to cold during active 
service, or that it is caused or aggravated by PTSD.  In 
October 2008, a VA physician examined the Veteran for 
residuals of cold injury and then dissociated coronary artery 
disease from cold exposure.  

Because service connection for PTSD has been granted in the 
decision above, more development must now be carried out to 
determine whether PTSD may be causing or aggravating the 
Veteran's coronary artery disease.  In April 2009, the 
Veteran's representative submitted an abstract of a medical 
treatise advocating that anxiety is associated with 
cardiovascular disease.  No medical professional has 
addressed this theory of service connection and the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Moreover, the Veteran did not waive his right to 
initial RO review of this treatise evidence and thus, the 
Board may not consider it in the first instance.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination by an appropriate specialist 
trained in peripheral vascular disease.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of relevant 
symptoms from the Veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to peripheral 
vascular disease?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

III.  For each diagnosis offered in 
question II above, if unlikely to 
have had its onset in service, is it 
at least as likely as not to have 
been caused or aggravated by a cold 
injury to the feet?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should arrange for a medical 
opinion by a psychiatrist.  The 
psychiatrist should review the pertinent 
evidence in the claims file, such as the 
excerpt from Cecil Textbook of Medicine, 
p 253 (22d edition, 2004), located on 
page 10 of the April 17, 2009, 
Appellant's Post Remand Brief, and then 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that the Veteran's PTSD has 
caused or aggravated his coronary artery 
disease.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If the question cannot be 
answered, the physician should state the 
reason.  The Veteran may be re-examined, 
if necessary.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) that considers all evidence 
submitted since the March 2009 SSOC.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2008).   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


